Citation Nr: 0428616	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from April 1969 to April 1971.  
This appeal arises from a July 1999 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for PTSD.


REMAND

The Board finds that further development is necessary in this 
claim.  As an initial matter, the most recent VA medical 
treatment records in the claims file are from October 2000.  
In June 2004, Dr. Timothy Kimbrell wrote to the RO, stating 
that the veteran had been treated at the VA PTSD clinic since 
October 1999.  These recent VA treatment records may be 
relevant to the veteran's claim and should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).
  
Furthermore, the veteran's claims file contains a June 1999 
decision by the Social Security Administration granting the 
veteran disability benefits.  However, there are no medical 
records from the Social Security Administration in the claims 
file.  All medical records must be obtained from the Social 
Security Administration.  

Finally, the claims file contains a letter from Dr. Gilbert 
Evans, diagnosing the veteran with PTSD, based, in part, on a 
report by Dr. James McMillan at the Arkansas Rehabilitation 
Institute from May 1989.  However, this report and records of 
the veteran's treatment at the institute are not in the 
claims file.  Therefore, the RO should attempt to obtain 
them, if available.  Accordingly, this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following:

1.  The RO should contact the Little Rock 
VAMC and request any records of the 
veteran's treatment at that facility 
since October 2000.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any medical 
records utilized by that 
agency.

3.  The RO should obtain authorization, 
an address, and treatment dates from the 
veteran for the Arkansas Rehabilitation 
Institute.  Subsequently, the RO should 
request treatment records from that 
facility.

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



